DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks in light of the most recent claim amendments. Upon review, the Examiner respectfully disagrees that the most recent amendments overcome the previous rejection of record. The Applicant states nothing in Silberbauer suggests that “a remotely actuated electrical switch of the remotely actuated electrical switches connected between the first interface and the second interface when in a closed state,” is present. However, as previously discussed with respect to paragraph 0039 of Silberbauer, for example, the controller 111 is to be utilized in such a manner so as to control the static bypass switch 110. Paragraph 0039 goes on to further state that “a user may determine which mode the UPS should be operating in and, in response, manually configure the UPS (i.e. the static bypass switch 110 and the power module 112)) so that the UPS operates in the desired mode.” As is seen within figure 1 for example, the static bypass switch 110 is placed between a first interface and a second interface, in the form of the AC input, 102, and the AC output, 108, respectively. As indicated by paragraph 0039, a remote user may manually input a selection of a desired mode, and in response to said selection, the controller is configured to carry out the respective control over the static bypass switch, power module, etc. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberbauer et al. (U.S. Patent Publication Number 2012/0119581) in view of Lin et al. (U.S. Patent Number 7,485,988).
Regarding Claim 1:
Silberbauer et al. discloses an electronic assembly comprising: a first interface configured to accept alternating current (AC) power from an external source (Fig. 1, first interface seen as the AC input received from mains input 102 acting as an external source); a second interface configured to be connectable to an AC load (Fig. 1, second interface seen as the AC output to an associated AC load, not shown, via output line 108; see, for example, claim 1); a third interface configured to be connectable to an Uninterruptable Power Supply (UPS) AC power input (Fig. 1, third interface seen AC input received from mains input 102 into an AC input of power module 112); a fourth interface configured to be connectable to a UPS AC power output (Fig. 1, fourth interface seen as the AC output from power module 112 to output line 108); and a fifth interface configured to be connectable to a signal line of the UPS (Fig. 1, fifth interface seen as the signal line between power module 112 and controller 111, and their related discussion; see, for example, paragraph 0039); wherein the electronic assembly further comprises: a processor including volatile and non-volatile computer-readable memory (Fig. 1, controller 111 and its related discussion; see, for example, paragraph 0038); a plurality of remotely operated electrical switches each electrical switch operated by an electromechanical mechanism (Fig. 1, motorized input breaker 128, circuit 114, switch circuit 117 and 119, etc., and their related discussion; see, for example, paragraphs 0027-0030, etc. which disclose the plurality of electrical switches being operated via respective bypass switch controller(s) not shown), wherein the plurality of remotely operated electrical switches are controlled by the processor (Fig. 1, motorized input breaker 128, circuit 114, switch circuit 117 and 119, controller 111, and their related discussion; see, for example, paragraphs 0037-0039, etc. which disclose controller 111 performing necessary operations and functionalities so as to manage the operations of the system, including control over the various configurations as presented within figures 1-4); a remotely actuated electrical switch of the remotely actuated electrical switches connected between the first interface and the second interface when in a closed state (Fig. 1, motorized input breaker 128, circuit 114, switch circuit 117 and 119, controller 111, and their related discussion; see, for example, paragraphs 0037-0039, etc. which disclose controller 111 performing necessary operations and functionalities so as to manage the operations of the system, including control over the various configurations as presented within figures 1-4. See, for example, paragraph 0039 which discloses a user selecting a desired selection which is to be carried out via the controller); and, responsive to an operator command input, to change a configuration of a combination of the electronic assembly and the UPS when such UPS is connected to the electronic assembly through the second, the third and the fourth interfaces, the processor determines that the operator command input can be performed safely (Fig.’s 1-4, controller 111 and its related discussion; see, for example, paragraphs 0037-0039 which disclose how the controller may be configured to operate the system so as to meet a desired configuration which may be determined by a user, so that the system will operate within the desired mode.); and, a selected set of switches of the plurality of remotely operated switches actuated in a predetermined sequence, to safely change the configuration (Fig.’s 1-4, motorized input breaker 128, circuit 114, switch circuit 117 and 119, controller 111, and their related discussion; see, for example, paragraphs 0037-0039, etc. which disclose controller 111 performing necessary operations and functionalities, with respect to various switch control, so as to manage the operations of the system, thereby achieving various, and desired, configurations as presented within figures 1-4). Silberbauer fails to teach a graphical display in communication with the processor.
However, Lin et al. discloses a graphical display in communication with the processor (Fig. 4, display panel 31 in communication with control module 35, and their related discussion; see, for example, Col. 4, lines 28-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Silberbauer to incorporate a graphical display in communication with the processor so as to provide a way to communicate status information, such as potentially a malfunction or system 
Regarding Claim 2:
Modified Silberbauer teaches the limitations of the preceding claim 1. Modified Silberbauer, in further view of Silberbauer, discloses wherein the configuration is selected from one of: a) AC power connected from the first interface directly to the second interface without connection of AC power to the UPS (Fig. 2, first interface from mains input 102 providing AC power directly to the second interface seen as output line 108); and b) AC power connected from the first interface to the third interface and the fourth interface is connected to the second interface (Fig. 1, AC power from mains input 102 seen as the first interface connected into the third interface seen as the input into power module 112, and subsequently connected to the fourth interface seen as the output from power module 112 to the second interface seen as output line 108).
Regarding Claim 6:
Modified Silberbauer teaches the limitations of the preceding claim 1. Modified Silberbauer, in further view of Silberbauer, discloses wherein one or more of the remotely actuated switches is a circuit breaker actuated by the processor to switch from an on state to an off state, or from the off state to the on state, or to reset to the on state after a trip state has been sensed (Fig.’s 1-4, motorized input breaker 128, controller 111, and their related discussion; see, for example, paragraphs 0030-0035, 0037-0039, etc.)
Regarding Claim 8:
Modified Silberbauer teaches the limitations of the preceding claim 6. Modified Silberbauer, in further view of Silberbauer, discloses wherein the state of the circuit breaker is changed by the electromechanical mechanism actuated by the processor (Fig.’s 1-4, motorized input breaker 128, controller 111, and their related discussion; see, for example, paragraphs 0030-0035, 0037-0039, etc.).
Regarding Claim 9:
Modified Silberbauer teaches the limitations of the preceding claim 8. Modified Silberbauer, in further view of Silberbauer, discloses wherein the electromechanical mechanism includes a motor (Fig.’s 1-4, motorized input breaker 128 and its related discussion; see, for example, paragraphs 0030-0035 which discloses the breaker as being controlled by a motor, i.e. motorized).
Regarding Claim 12:
Modified Silberbauer teaches the limitations of the preceding claim 1. Modified Silberbauer, in further view of Silberbauer, discloses wherein the remotely operated electrical switches are selected from a group comprising: a circuit breaker, a relay, or a contactor (Fig. 1, motorized input breaker 128, circuit 114, switch circuit 117 and 119, etc., and their related discussion; see, for example, paragraphs 0027-0030, etc. which disclose the plurality of electrical switches as breakers, relays, switches, etc.)
Regarding Claim 13:
Modified Silberbauer teaches the limitations of the preceding claim 12. Modified Silberbauer, in further view of Silberbauer, discloses wherein at least one of the remotely operated electrical switches is a motorized switch (Fig. 1, motorized input breaker 128, and its related discussion; see, for example, paragraphs 0027-0030, 0033, etc.).
Regarding Claim 14:
Modified Silberbauer teaches the limitations of the preceding claim 13. Modified Silberbauer, in further view of Silberbauer, discloses wherein at least one of the remotely operated electrical switches is a motorized circuit breaker (Fig. 1, motorized input breaker 128, and its related discussion; see, for example, paragraphs 0027-0030, 0033, etc.).
Regarding Claim 15:
Modified Silberbauer teaches the limitations of the preceding claim 1. Modified Silberbauer, in further view of Silberbauer, discloses wherein the UPS comprises a AC-DC converter (see, for example, paragraph 0009 which discloses the power module may comprise an AC/DC converter), a storage battery (Fig. 1, battery module 105, and its related discussion; see, for example, paragraphs 0027-0032), a DC-AC converter (see, for example, paragraph 0009 which discloses the power module may comprise a DC/AC inverter) and a static bypass switch (Fig. 1, static bypass switch 110, and its related discussion; see, for example, paragraphs 0027-0032)
Claims 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberbauer et al. (U.S. Patent Publication Number 2012/0119581) in view of Lin et al. (U.S. Patent Number 7,485,988) and in further view of Jung et al. (U.S. Patent Number 8,772,969).
Regarding Claim 3:
Modified Silberbauer teaches the limitations of the preceding claim 1. While Modified Silberbauer teaches performing control over the various switches by the processor to achieve desired configurations, including open or closed control subsequently influencing how another switch is to be controlled (i.e. allowed to close or is inhibited to close), Modified Silberbauer fails to explicitly teach wherein the status of a UPS static bypass switch is sensed by the processor.
However, Jung et al. discloses wherein a status of a UPS static bypass switch is sensed by the processor in communication the fifth interface; and a closure of the remotely operated electrical switch disposed between the first interface and the second interface is inhibited unless a status of enabled is sensed through the fifth interface (Fig.’s 6-7, control unit 21, various contact point sensing units 43-44, state detecting units 47-48, etc., and their related discussion; see, for example, Technical Solution which provides a summary with respect to the various sensing and monitoring of the switch states, as well as Col. 9, line 11- Col. 10, line 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Silberbauer to incorporate a manner in which the status of various switches may be sensed by the processor so as to create a more robust and complete system capable of utilizing physical means and components to monitor and communicate various status information associated with the plurality of switches 
Regarding Claim 5:
Modified Silberbauer teaches the limitations of the preceding claim 1. While Modified Silberbauer teaches performing control over the various switches by the processor to achieve desired configurations based upon input power associated with the system, Modified Silberbauer fails to explicitly teach a voltage sensor to be sensed by the processor to determine that an external AC power source is connected.
However, Jung et al. discloses wherein a voltage sensor at the first interface is sensed by the processor to determine that an external AC power source is connected prior to opening the remotely operated electrical switch between the third interface and the fourth interface (Fig. 6, power source sensing units 45-46, control unit 21, etc., and their related discussion; see, for example, Col. 9, line 11- Col. 10, line 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Silberbauer to incorporate a voltage sensor as taught within Jung so as to provide a way to monitor, detect, and ensure proper input power as well as an appropriate input power source is provided and functioning as desired so as to allow proper operation of said system based upon a desired configuration and output power requirement.
Regarding Claim 7:
Modified Silberbauer teaches the limitations of the preceding claim 6. While Modified Silberbauer teaches circuit breaker as previously discussed, Modified Silberbauer fails to explicitly teach sensing of a switch state.
However, Jung et al. discloses wherein the on state, the off state or the trip state of the circuit breaker is sensed by the processor based on a status of auxiliary contacts on the circuit breaker/switch (Fig.’s 6-7, control unit 21, various contact point sensing units 43-44, state detecting units 47-48, etc., and their related discussion; see, for example, Technical Solution which provides a summary with respect to the various sensing and monitoring of the switch states, as well as Col. 9, line 11- Col. 10, line 49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Silberbauer to incorporate a manner in which the status of various switches may be sensed by the processor so as to create a more robust and complete system capable of utilizing physical means and components to monitor and communicate various status information associated with the plurality of switches constituting the system.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberbauer et al. (U.S. Patent Publication Number 2012/0119581) in view of Lin et al. (U.S. Patent Number 7,485,988) and in further view of Okano et al. (U.S. Patent Publication Number 2010/0187908).
Regarding Claim 4:
Modified Silberbauer teaches the limitations of the preceding claim 1. While Modified Silberbauer teaches an AC mains input power, Modified Silberbauer fails to explicitly teach wherein the AC power is three phase power.
However, Okano et al. discloses wherein the AC power is three phase power and the remotely operated switches switch the three phases simultaneously (Fig. 1, commercial power supply 300 and its related discussion; see, for example, paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Silberbauer to utilize three phase AC power as taught within Okano since the utilization of three-phase electric power is a commonly used method of power distribution within a polyphase system such as via an electrical grid.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836